DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-8), a machine (claims 9-16) and an article of manufacture (claims 17-20). 

Step 2A, Prong 1: Claims 1, 9 and 17 in part, recite the following abstract idea: 
…A method comprising: determining… a geographical area including a first sub-region and a second sub-region; determining… a first metric associated with a disruptive event and the first sub-region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased; determining… and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time; and causing presentation… of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score [Claim 1],
…determine… a geographical area including a first sub-region and a second sub-region; determine… a first metric associated with a disruptive event and the first sub- region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased; determine… and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time; and cause presentation… of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score [Claim 9],
…determining… a geographical area including a first sub-region and a second sub-region; determining… a first metric associated with a disruptive event and the first sub-region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased; determining… and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time; and causing presentation, … of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score [Claim 17].

These concepts are not meaningfully different than the following concepts identified by the MPEP:
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for fundamental economic principles or practices, which includes hedging, insurance and mitigating risk. Specifically, analyzing and displaying disruptive event data is considered to describe steps for mitigating the risk of a disruptive event. As such, claims 1, 9 and 17 recite concepts identified as abstract ideas.

Dependent claims 2-8, 10-16 and 18-20 recite limitations relative to the independent claims, including, for example: 
…determining that the first workplace disruption score is greater than a first threshold value; and automatically sending a notification to one or more users associated with the first sub- region based on the determination that the first workplace disruption score is greater than a first threshold value [Claim 2],
…wherein the disruptive event is a pandemic event, and wherein the method further comprises: predicting, using a Bayesian structural equation and based on the first metric, a herd immunity date for the first sub-region [Claim 3],
…determining…a third workplace disruption score associated with the disruptive event and the first sub-region at a second time after the first time; and causing presentation… of second interface data, the second interface data comprising the geographical area and a third visual indication that the first sub-region is associated with the third workplace disruption score. [Claim 4],
…receiving… an indication of a selection of the first sub-region of the geographical area…; and causing presentation… of third interface data, wherein the third interface data is presented… wherein the third interface data comprising additional metrics relating to the first sub-region… [Claim 5],
…receiving… a selection of a first filter associated with a third sub-region; and causing presentation… and based on the selection of the first filter, fourth interface data, the fourth interface data comprising a second visual map of the geographical area, the first sub-region, the second sub-region, and the third sub-region, wherein the second visual map includes a fourth visual indication that the third sub-region is associated with a fourth workplace disruption score [Claim 6],
…further comprising: determining… based on the first workplace disruption score, a first protocol indicative of a first workplace restriction associated with a physical location in the geographical area; causing presentation…, of third interface data, the third interface data indicative of the first workplace restriction; determining… based on the second workplace disruption score, a second protocol indicative of a second workplace restriction associated with the physical location in the geographical area; and causing presentation…, of fourth interface data, the fourth interface data indicative of the second workplace restriction [Claim 7],
…wherein the first visual indication includes the geographical area being presented as a first color, and wherein the second visual indication includes the geographical area being presented as a second color, the first color and second color being different [Claim 8].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 17 only recite the following additional elements – 
…by a device comprising at least one processor…; …by the device…; …by the device… [Claim 1],
A system comprising: a processor; and memory storing computer-executable instructions, that when executed by the processor, cause the processor to: … by a device comprising at least one processor…; …by the device…; …by the device… [Claim 9],
A non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform operations including: …by a device comprising at least one processor…; …by the device…; …by the device… [Claim 17].

The dependent claims only recite the following additional elements – 
…through a first user interface… through a second user interface window that is separate from the first user interface… and wherein the first user interface and second user interface window are displayed concurrently… [claims 5 and 12].

The device, processor, interface and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 9 and 17 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…by a device comprising at least one processor…; …by the device…; …by the device… [Claim 1],
A system comprising: a processor; and memory storing computer-executable instructions, that when executed by the processor, cause the processor to: … by a device comprising at least one processor…; …by the device…; …by the device… [Claim 9],
A non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform operations including: …by a device comprising at least one processor…; …by the device…; …by the device… [Claim 17].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al., U.S. Publication No. 2017/0103172 [hereinafter Fink].

Regarding claim 1, Fink anticipates …A method comprising: determining, by a device comprising at least one processor, a geographical area including a first sub-region and a second sub-region (Fink, ¶ 42, The SOF efficiently samples the entire model/process/system-intrinsic parameter space by repeatedly running the respective model/process/system forward (e.g., on a single, cluster, or parallel computer) (discloses device) and by comparing the outcomes against a desired outcome, which results in a fitness measure. The goal of the SOF is to optimize a fitness by using multivariate optimization algorithms as the optimization engine), (Id., ¶ 47, FIGS. 7 and 8 illustrates how an embodiment of the present invention may be configured to provide decision-makers with geo-spatial and temporal information at various regions, such as, cities, villages, and zip-code regions), (Id., Fig. 7, Figure depicts geographical areas including sub-regions);

    PNG
    media_image1.png
    357
    705
    media_image1.png
    Greyscale

determining, by the device, a first metric associated with a disruptive event and the first sub-region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased (Id., ¶ 44, FIG. 4 displays the prediction results using an embodiment of the present invention in the center location in the city of Freetown, Sierra Leone (discloses first sub-region)), (Id., ¶ 45, FIG. 5 displays the prediction results for Bambali, Sierra Leone (discloses second sub-region) using an embodiment of the present invention), (Id., ¶ 72, To match/replicate historical data, or up-to-date data as they unfold, the present invention uses a SOF to fit the couplings J.sub.ij in the Hopfield attractor network for each village/city node, as well as the inter-node couplings T.sub.ij of the underlying 2D cellular automaton, such that an ab-initio temporal simulation produces as closely as possible the historical/up-to-date trajectory of disease development (discloses daily disease severity (i.e. trajectory) tracking). The initial fitting discrepancies will constitute the various “fitness” levels of the solutions that are to be optimized (e.g., minimized) via SOF as outlined above), (Id., ¶ 74, This will yield probability maps of disease outbreak and spread prediction or forecast in a particular region to assist decision makers prior to troop/personnel deployment. The time extrapolation can span various time intervals/periods, such as, e.g., days, weeks, months. Shorter or longer time periods can be extrapolated as well), (Id., Figs 4-5, Figures depict data of disease severity over time);

    PNG
    media_image2.png
    575
    463
    media_image2.png
    Greyscale

determining, by the device and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time (Id., ¶ 21, The model may incorporate in a preferred embodiment people's behavior patterns, special events (e.g., festivals, gatherings, rituals, etc.) and measures (e.g., countermeasures, such as road barriers), and other environmental factors (e.g., weather, road conditions, etc.) as the data information to allow for spatio-temporal predictions simultaneously on the macroscopic (inter-village/inter-city, inter-region, or inter-country, etc.) and the microscopic (intra-village/city person-to-person) level. That is, it can predict incidences at a predetermined level, such as at the village level, as well as how predetermined units, such as villages, would interact with one another in a specific region as a result of the predictions at both microscopic and macroscopic levels), (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps, akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region), (Id., ¶ 9, The emerging infectious diseases call for advanced prediction capacity and capability to allow decision makers to take timely and special action for troop/personnel deployment, public health preparedness, initiate control-and-response capabilities (discloses workplace disruptions), and ultimately prevent or at least limit disease outbreaks);
and causing presentation, by the device, of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps (discloses color-coded visual indicators of disruption scores), akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region).

Regarding claim 2, Fink anticipates …the method of claim 1…
Fink further anticipates …further comprising: determining that the first workplace disruption score is greater than a first threshold value (Fink, ¶ 17, the present invention provides a disruptive viral/bacterial/fungal disease propagation model that allows for spatio-temporal simulations simultaneously on the macroscopic (village/city-level across a region, country, or countries, etc.) and the microscopic (intra-village/city person-to-person interaction) level. The model utilizes a combination of one or more 2D Cellular Automata for the macroscopic interactions, paired with the dynamics of Hopfield Attractor Artificial Neural Networks for the microscopic interactions. In use, the embodiment generates a reproduction number R.sub.o and the effective reproduction number R.sub.t, based on the Cellular Automata Hopfield simulations. These reproduction numbers not only indicate the threshold, e.g., of the Ebola outbreak (e.g., if R.sub.o>1, then the number of infected cases will increase exponentially. If R.sub.o<1, the few infected cases will recover to susceptible cases), but also reflect both spatial and temporal correlations and their impact on the reproduction numbers);
and automatically sending a notification to one or more users associated with the first sub- region based on the determination that the first workplace disruption score is greater than a first threshold value (Id., ¶ 33, the present invention provides a method comprising the step of generating output that includes a colored map with supporting displays such as pie-charts, curves, diagrams and/or text messages at different levels of granularity which may include, but are not limited to, preparing zones or areas in which the propagation event expands, to provide detailed warnings and alerts with predicted number of the growth spread. In other embodiments, the predetermined locations are zip-codes).

Regarding claim 4, Fink anticipates …the method of claim 1…
Fink further anticipates …further comprising: determining, by the device, a third workplace disruption score associated with the disruptive event and the first sub-region at a second time after the first time (Id., ¶ 21, The model may incorporate in a preferred embodiment people's behavior patterns, special events (e.g., festivals, gatherings, rituals, etc.) and measures (e.g., countermeasures, such as road barriers), and other environmental factors (e.g., weather, road conditions, etc.) as the data information to allow for spatio-temporal predictions simultaneously on the macroscopic (inter-village/inter-city, inter-region, or inter-country, etc.) and the microscopic (intra-village/city person-to-person) level. That is, it can predict incidences at a predetermined level, such as at the village level, as well as how predetermined units, such as villages, would interact with one another in a specific region as a result of the predictions at both microscopic and macroscopic levels), (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps, akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 23, the present invention provides a spatio-temporal viral/bacterial/fungal disease propagation model that integrates microscopic and macroscopic propagation modalities, allowing for enhanced prediction of disease propagation over time (discloses disruption scoring over time)), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region), (Id., ¶ 9, The emerging infectious diseases call for advanced prediction capacity and capability to allow decision makers to take timely and special action for troop/personnel deployment, public health preparedness, initiate control-and-response capabilities (discloses workplace disruptions), and ultimately prevent or at least limit disease outbreaks);
and causing presentation, by the device, of second interface data, the second interface data comprising the geographical area and a third visual indication that the first sub-region is associated with the third workplace disruption score  (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps (discloses color-coded visual indicators of disruption scores), akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region).

Regarding claim 5, Fink anticipates …the method of claim 1…
Fink further anticipates …further comprising: receiving, by the device, an indication of a selection of the first sub-region of the geographical area through a first user interface; and causing presentation, by the device, of third interface data, wherein the third interface data is presented through a second user interface window that is separate from the first user interface, wherein the third interface data comprising additional metrics relating to the first sub-region, and wherein the first user interface and second user interface window are displayed concurrently (Fink, Figure 6, Figure depicts additional metrics relating to the first sub-region, being displayed in a second user interface window concurrently to the workplace disruption score)

    PNG
    media_image3.png
    560
    647
    media_image3.png
    Greyscale


Regarding claim 6, Fink anticipates …the method of claim 1…
Fink further anticipates …further comprising: receiving, by the device, a selection of a first filter associated with a third sub-region; and causing presentation, by the device and based on the selection of the first filter, fourth interface data, the fourth interface data comprising a second visual map of the geographical area, the first sub-region, the second sub-region, and the third sub-region, wherein the second visual map includes a fourth visual indication that the third sub-region is associated with a fourth workplace disruption score (Fink, ¶ 47, FIGS. 7 and 8 illustrates how an embodiment of the present invention may be configured to provide decision-makers with geo-spatial and temporal information at various regions, such as, cities, villages, and zip-code regions (disclose filters for additional sub-regions)), (Id., Fig. 8, Figure depicts additional visual maps of geographic areas with associated workplace disruption scores).

    PNG
    media_image4.png
    335
    874
    media_image4.png
    Greyscale


Regarding claim 7, Fink anticipates …the method of claim 1…
Fink further anticipates …further comprising: determining, by the device, based on the first workplace disruption score, a first protocol indicative of a first workplace restriction associated with a physical location in the geographical area; causing presentation, by the device, of third interface data, the third interface data indicative of the first workplace restriction (Id., ¶ 52, the present invention may be used to forecast, predict, map (discloses displaying workplace restriction data), or otherwise determine and analyze propagation events and/or spreading patterns. Propagation events may include, but are not limited to, troop movements, mobs, insect swarms, vector related events such as diseases and viral outbreaks, the deployment of human assets, such as military and civilian, including mobile and immobile assets, troop deployments, weather and climate events, air and vehicle travel, mobility events, vessel and water traffic (e.g., ships), vehicle and air traffic, general transportation events, logistics, the distribution of products from raw materials to consumer goods delivered at the retail or home level, floods, storms, rain, precipitation, draught, nuclear fallout, biological events both natural and manmade, viral such as the Zika virus social groupings, behavioral patterns, war games, nuclear warfare, biological warfare, chemical warfare, emergency evacuations (discloses workplace restriction protocols to be displayed), crop production and protection, fire, floods, oil and gas, as well as forest fires and game chaos (e.g., rioting));
determining, by the device, based on the second workplace disruption score, a second protocol indicative of a second workplace restriction associated with the physical location in the geographical area; and causing presentation, by the device, of fourth interface data, the fourth interface data indicative of the second workplace restriction (Id., ¶ 52, the present invention may be used to forecast, predict, map, or otherwise determine and analyze propagation events and/or spreading patterns. Propagation events may include, but are not limited to, troop movements, mobs, insect swarms, vector related events such as diseases and viral outbreaks, the deployment of human assets, such as military and civilian, including mobile and immobile assets, troop deployments, weather and climate events, air and vehicle travel, mobility events, vessel and water traffic (e.g., ships), vehicle and air traffic, general transportation events, logistics, the distribution of products from raw materials to consumer goods delivered at the retail or home level, floods, storms, rain, precipitation, draught, nuclear fallout, biological events both natural and manmade, viral such as the Zika virus social groupings, behavioral patterns, war games, nuclear warfare, biological warfare, chemical warfare, emergency evacuations (discloses workplace restriction protocols), crop production and protection, fire, floods, oil and gas, as well as forest fires and game chaos (e.g., rioting)).

Regarding claim 8, Fink anticipates …the method of claim 1…
Fink further anticipates …wherein the first visual indication includes the geographical area being presented as a first color, and wherein the second visual indication includes the geographical area being presented as a second color, the first color and second color being different (Fink, ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps, akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 78, the present invention provides a tool that provides decision-makers with geo-spatial and temporal information at various granularity levels, ranging from a country-level (FIG. 6) down to regions, cities, villages, and zip-code regions (FIGS. 7 and 8). Example output data comprise: prediction maps which may be colored for number of incidences at user-selected granularity levels and regions of interest (FIG. 8)).

Regarding claim 9, Fink anticipates …A system comprising: a processor; and memory storing computer-executable instructions, that when executed by the processor, cause the processor to: determine, by a device comprising at least one processor, a geographical area including a first sub-region and a second sub-region (Fink, ¶ 42, The SOF efficiently samples the entire model/process/system-intrinsic parameter space by repeatedly running the respective model/process/system forward (e.g., on a single, cluster, or parallel computer) (discloses device) and by comparing the outcomes against a desired outcome, which results in a fitness measure. The goal of the SOF is to optimize a fitness by using multivariate optimization algorithms as the optimization engine), (Id., ¶ 47, FIGS. 7 and 8 illustrates how an embodiment of the present invention may be configured to provide decision-makers with geo-spatial and temporal information at various regions, such as, cities, villages, and zip-code regions), (Id., Fig. 7, Figure depicts geographical areas including sub-regions);

    PNG
    media_image1.png
    357
    705
    media_image1.png
    Greyscale

determine, by the device, a first metric associated with a disruptive event and the first sub- region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased (Id., ¶ 44, FIG. 4 displays the prediction results using an embodiment of the present invention in the center location in the city of Freetown, Sierra Leone (discloses first sub-region)), (Id., ¶ 45, FIG. 5 displays the prediction results for Bambali, Sierra Leone (discloses second sub-region) using an embodiment of the present invention), (Id., ¶ 72, To match/replicate historical data, or up-to-date data as they unfold, the present invention uses a SOF to fit the couplings J.sub.ij in the Hopfield attractor network for each village/city node, as well as the inter-node couplings T.sub.ij of the underlying 2D cellular automaton, such that an ab-initio temporal simulation produces as closely as possible the historical/up-to-date trajectory of disease development (discloses daily disease severity (i.e. trajectory) tracking). The initial fitting discrepancies will constitute the various “fitness” levels of the solutions that are to be optimized (e.g., minimized) via SOF as outlined above), (Id., ¶ 74, This will yield probability maps of disease outbreak and spread prediction or forecast in a particular region to assist decision makers prior to troop/personnel deployment. The time extrapolation can span various time intervals/periods, such as, e.g., days, weeks, months. Shorter or longer time periods can be extrapolated as well), (Id., Figs 4-5, Figures depict data of disease severity over time);

    PNG
    media_image2.png
    575
    463
    media_image2.png
    Greyscale

determine, by the device and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time (Id., ¶ 21, The model may incorporate in a preferred embodiment people's behavior patterns, special events (e.g., festivals, gatherings, rituals, etc.) and measures (e.g., countermeasures, such as road barriers), and other environmental factors (e.g., weather, road conditions, etc.) as the data information to allow for spatio-temporal predictions simultaneously on the macroscopic (inter-village/inter-city, inter-region, or inter-country, etc.) and the microscopic (intra-village/city person-to-person) level. That is, it can predict incidences at a predetermined level, such as at the village level, as well as how predetermined units, such as villages, would interact with one another in a specific region as a result of the predictions at both microscopic and macroscopic levels), (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps, akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region), (Id., ¶ 9, The emerging infectious diseases call for advanced prediction capacity and capability to allow decision makers to take timely and special action for troop/personnel deployment, public health preparedness, initiate control-and-response capabilities (discloses workplace disruptions), and ultimately prevent or at least limit disease outbreaks);
and cause presentation, by the device, of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps (discloses color-coded visual indicators of disruption scores), akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region).
Regarding claims 11-13, these claims recite limitations substantially similar to those in claim 4-6, respectively, and are rejected for the same reasons as stated above. 

Regarding claims 14-15, these claims recite limitations substantially similar to those in claim 7, and are rejected for the same reasons as stated above.

Regarding claim 16, this claim recites limitations substantially similar to those in claim 8, and is rejected for the same reasons as stated above.

Regarding claim 17, Fink anticipates …A non-transitory computer-readable medium storing computer-executable instructions, that when executed by a processor, cause the processor to perform operations including: determining, by a device comprising at least one processor, a geographical area including a first sub-region and a second sub-region (Fink, ¶ 42, The SOF efficiently samples the entire model/process/system-intrinsic parameter space by repeatedly running the respective model/process/system forward (e.g., on a single, cluster, or parallel computer) (discloses device) and by comparing the outcomes against a desired outcome, which results in a fitness measure. The goal of the SOF is to optimize a fitness by using multivariate optimization algorithms as the optimization engine), (Id., ¶ 47, FIGS. 7 and 8 illustrates how an embodiment of the present invention may be configured to provide decision-makers with geo-spatial and temporal information at various regions, such as, cities, villages, and zip-code regions), (Id., Fig. 7, Figure depicts geographical areas including sub-regions);

    PNG
    media_image1.png
    357
    705
    media_image1.png
    Greyscale

determining, by the device, a first metric associated with a disruptive event and the first sub-region and a second metric associated with the disruptive event and the second sub-region, the first metric and the second metric comprising a number of consecutive days that a severity of the event has decreased or increased (Id., ¶ 44, FIG. 4 displays the prediction results using an embodiment of the present invention in the center location in the city of Freetown, Sierra Leone (discloses first sub-region)), (Id., ¶ 45, FIG. 5 displays the prediction results for Bambali, Sierra Leone (discloses second sub-region) using an embodiment of the present invention), (Id., ¶ 72, To match/replicate historical data, or up-to-date data as they unfold, the present invention uses a SOF to fit the couplings J.sub.ij in the Hopfield attractor network for each village/city node, as well as the inter-node couplings T.sub.ij of the underlying 2D cellular automaton, such that an ab-initio temporal simulation produces as closely as possible the historical/up-to-date trajectory of disease development (discloses daily disease severity (i.e. trajectory) tracking). The initial fitting discrepancies will constitute the various “fitness” levels of the solutions that are to be optimized (e.g., minimized) via SOF as outlined above), (Id., ¶ 74, This will yield probability maps of disease outbreak and spread prediction or forecast in a particular region to assist decision makers prior to troop/personnel deployment. The time extrapolation can span various time intervals/periods, such as, e.g., days, weeks, months. Shorter or longer time periods can be extrapolated as well), (Id., Figs 4-5, Figures depict data of disease severity over time);

    PNG
    media_image2.png
    575
    463
    media_image2.png
    Greyscale

determining, by the device and based on the first metric and the second metric, a first workplace disruption score associated with the disruptive event and the first sub-region and a second workplace disruption score associated with the disruptive event and the second sub-region at a first time (Id., ¶ 21, The model may incorporate in a preferred embodiment people's behavior patterns, special events (e.g., festivals, gatherings, rituals, etc.) and measures (e.g., countermeasures, such as road barriers), and other environmental factors (e.g., weather, road conditions, etc.) as the data information to allow for spatio-temporal predictions simultaneously on the macroscopic (inter-village/inter-city, inter-region, or inter-country, etc.) and the microscopic (intra-village/city person-to-person) level. That is, it can predict incidences at a predetermined level, such as at the village level, as well as how predetermined units, such as villages, would interact with one another in a specific region as a result of the predictions at both microscopic and macroscopic levels), (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps, akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region), (Id., ¶ 9, The emerging infectious diseases call for advanced prediction capacity and capability to allow decision makers to take timely and special action for troop/personnel deployment, public health preparedness, initiate control-and-response capabilities (discloses workplace disruptions), and ultimately prevent or at least limit disease outbreaks);
and causing presentation, by the device, of first interface data, the first interface data comprising a visual map of the geographical area, the first sub-region, and the second sub-region, wherein the visual map includes a first visual indication that the first sub-region is associated with the first workplace disruption score and a second visual indication that the second sub-region is associated with the second workplace disruption score (Id., ¶ 22, Summing up all the number of incidences from the prediction model may generate predictions that may be displayed as color-coded probability maps (discloses color-coded visual indicators of disruption scores), akin to weather forecast maps, to highlight regions with predicted high incidence occurrences together with time-lapsed information), (Id., ¶ 35, The embodiments of the present invention may also include the step of extrapolating time-wise the behavior of the SOF-obtained cellular automaton Hopfield attractor network that is specific to both a region and a particular propagation event to yield probability maps of growth spread and spread prediction (discloses disruption probability scores by region based on observed metrics) for a particular region).

Regarding claims 19-20, these claims recite limitations substantially similar to those in claim 4-5, respectively, and are rejected for the same reasons as stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Nesarikar et al., U.S. Publication No. 2021/0398236, through provisional application No. 62/705,296  [hereinafter Nesarikar].


Regarding claim 3, Fink anticipates …the method of claim 1…
Fink further discloses …wherein the disruptive event is a pandemic event (Fink, ¶ 94, embodiments of the present invention concern road mobility impact on vector borne diseases and Category A agents. Road mobility, the ability to transport human beings through land travel, has been identified as the key factor of several pandemics of infectious diseases in the last 500 years. However, little has been done to understand its impact on infectious disease transmission);
While suggested in at least Fig. 3 and related text, Fink does not explicitly disclose …and wherein the method further comprises: predicting, using a Bayesian structural equation and based on the first metric, a herd immunity date for the first sub-region
However, through KSR Rationale C (See MPEP 2141(III)(C)) Nesarikar discloses …and wherein the method further comprises: predicting, using a Bayesian structural equation and based on the first metric, a herd immunity date for the first sub-region.
First, Nesarikar discloses predictions based on Bayesian networks and metrics (Nesarikar, ¶ 110, artificial intelligence (AI) learning is of type comprising at least one of: linear regression, support vector machines, graphical models (comprising at least one of Markov networks, Markov chains, Bayesian networks, and combination thereof), probabilistic inference, time series based, neural networks, clustering, and combination thereof. In an embodiment, AI systems may also comprise at least one of: expert systems, rules engines, inference engines, semantic reasoners, and other systems capable of processing higher-order representations as well as higher-order logic), (Id., ¶ 76, the administrators investigate (e.g., research, hypothesize, verify, etc.) body temperature's relation (e.g., correlations, covariance, biases in general, effects, rules of thumb, etc.) to low-severity and high-severity COVID-19. The administrators incorporate body temperature as a variable in the AI, rules, and logic in general of system 212. Doctor 205 incorporates an additional new class f.sub.4—fever: body temperature >100° F.—in formulating a seventh metric (for the first FPM) in the form of a truth table. Doctor 205 further incorporates a fifth class f.sub.5—high fever: 104° F.>body temperature>102° F.—in formulating an eighth metric (for the first FPM) in the form of a Bayesian network. The administrators gain one or more insight on relationships among f.sub.4 (fever), f.sub.5 (high fever), f.sub.i (low-severity), f.sub.2 (high-severity), and f.sub.3 (patient noncompliance)).
Further, Nesarikar discloses predictions in various communities using herd immunity data (Nesarikar, ¶ 68, The interfaces transform the four communitywide cares into their respective multifaceted communitywide cares. As a first example, a multifaceted fifth communitywide care improves utilization planning (by interacting with system 301 and system 308 as it relates to first-responder transportation) to improve estimations of current and future hospitalizations related to COVID-19 high-severity; the multifaceted fifth communitywide care also monitors supply chain related to PPE (personal protective equipment) by interacting with system 309. As a second example, a multifaceted sixth communitywide care (e.g., due to interaction of system 309 with system 301, system 308, and system 310) that monitors and predicts commerce and economic activity benefits from information on real-time COVID-19 statistics (e.g., low-severity, high-severity, and asymptomatic population) and herd immunity status of the one or more first community in assessing COVID-19 impact).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted a herd immunity date using Bayesian structural equations as in the improvement discussed in Nesarikar in the system executing the method of Fink. As in Nesarikar, it is within the capabilities of one of ordinary skill in the art to use Bayesian structural equations to make predictions involving herd immunity status with the predicted result of accurately predicting critical immunity information and status to various communities as needed in Fink.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the pandemic prediction elements of Fink to include the Bayesian and herd immunity elements of Nesarikar in the analogous art of performance measures for communitywide care (Nesarikar, ¶ 9).
 The motivation for doing so would have been “to generally improve performance of detection of an onset (of the instance of the event) and improve quality of the intelligence” with regard to communitywide healthcare information (Nesarikar, ¶ 8), wherein such improvements would benefit Fink’s method which seeks to provide improved “systems and methods that predict geospatially and temporally the spreading patterns of a propagation event” [Nesarikar, ¶ 8; Fink, ¶ 16].

Regarding claim 10, this claim recites limitations substantially similar to those in claim 3, and is rejected for the same reasons as stated above. 

Regarding claim 18, this claim recites limitations substantially similar to those in claim 3, and is rejected for the same reasons as stated above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., U.S. Publication No. 2012/0197896 discloses a system and method for detecting, collecting, analyzing, and communicating event-related information.
Brown et al., U.S. Publication No. 2003/0163351 discloses a public health surveillance system.
Segal et al., U.S. Publication No. 2020/0373018 discloses a method of diagnosing pathogenesis of viral infection for epidemic prevention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624